DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks pages 5-6, filed 09/21/2021, with respect to Claims 1, 10 and 18 have been fully considered and are persuasive.  Therefore, the rejections of Claims 1, 10 and 18 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references. See below for further details of the rejection.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez (US 11,153,155 B1), hereafter P1.
Regarding Claim 1, P1 discloses the following limitations:	a network interface configured to communicate with a physical port of a network switch (P1 Fig 4 input / output device(s) 406; Col 9 lines 32-37 one embodiment of the CPE 150 is a router that includes an Ethernet interface);	a memory (Fig 4 memory 404) configured to store a plurality of different initialization protocols each associated with a corresponding network address of a stored plurality of network addresses (Fig 2 block 230 ZTP server stores the COS template and identifying information associated with the CPE); and	a processor (Fig 4 processor(s) 403) configured to attempt to connect to the network switch via the network interface using a network address from the stored plurality of network addresses (Fig 2 block 240 ZTP server receives from the CPE a provisioning request signal including the identity of the CPE);	in response to connecting with the network switch using the network address, identify a corresponding initialization protocol associated with the network address (Fig 2 block 250 based at least on the received CPE identity information matching a stored job assignment, the ZTP server transmits towards the respective CPE configuration service information); and	execute the corresponding initialization protocol (Col 13 lines 4-33 discloses methods to apply a "golden configuration template" to a specific CPE).

    PNG
    media_image1.png
    644
    554
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of Allinson (20200213263 A1), hereafter A1.
Regarding Claim 1, P1 discloses the below limitation:	a network interface configured to communicate with a physical port of a network switch (P1 Fig 4 input / output device(s) 406; Col 9 lines 32-37 one embodiment of the CPE 150 is a router that includes an Ethernet interface);	a memory (Fig 4 memory 404) configured to store a plurality of different initialization protocols each associated with a corresponding network address of a stored plurality of network addresses (Fig 2 block 230 ZTP server stores the COS template and identifying information associated with the CPE); and	a processor (Fig 4 processor(s) 403) configured to attempt to connect to the network switch via the network interface using a network address from the stored plurality of network addresses (Fig 2 block 240 ZTP server receives from the CPE a provisioning request signal including the identity of the CPE);	in response to connecting with the network switch using the network address, identify a corresponding initialization protocol associated with the network address (Fig 2 block 250 based at least on the received CPE identity information matching a stored job assignment, the ZTP server transmits towards the respective CPE configuration service information); and	execute the corresponding initialization protocol (Col 13 lines 4-33 discloses methods to apply a "golden configuration template" to a specific CPE).
P1 does not fully disclose the below limitation:	initialization protocols each associated with a corresponding network address;
A1 does disclose the below limitation:	initialization protocols each associated with a corresponding network address (A1 Par 30 discloses the encoding of physical location, MAC addresses and device configurations);  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the method of automatically configuring a device physically connected to a network as disclosed in P1 with the further clarification that specific MAC addresses and device configurations are related, as disclosed in A1. P1 does disclosed storing configuration (i.e. initialization) templates associated with certain devices, but it is not clear whether the configuration is associated with the network address as disclosed herein. If P1 is interpreted to relate network address to the initialization (e.g. CPE template), the above 102 rejection is sufficient. If it is determined that P1 does not sufficiently disclose the initialization protocol-network address relationship, A1 can be combined to capture this element. A1 is directed to the relationship between physical location and MAC address, but it also discloses configuring devices connected to the network. Combining the automatic provisioning (via ZTP) of P1 with the encoding of MAC addresses to device configurations of A1 recreates the instant invention where a device is plugged in and automatically configured based on MAC address. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, P1 and A1 disclose the limitations of Claim 1.
P1 further discloses the below limitation:	wherein the plurality of network addresses comprise MAC addresses (P1 Col 3 lines 56-60 ZTP server may determine device family of the CPE using one of a serial number and a MAC address received in the provisioning request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned computing device with usage of a MAC address in place of the aforementioned network address as disclosed in P1. MAC addresses are widely adopted as identifier of devices connected to networks, and their inclusion here does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, P1 and A1 disclose the limitations of Claim 1.
P1 further discloses the below limitation:	wherein each of the different initialization protocols includes a different boot process for the computing device (P1 Col 13 lines 4-33 discloses methods to apply a "golden configuration template" to a specific CPE upon being plugged in and powered on (actual process depends on the specific CPE e.g. computing device)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned computing device with applying different boot processes via initialization depending on the associated device, as disclosed in P1. P1 doesn’t explicitly disclose that there are different boot processes. Instead, P1 is directed to a series of flexible steps that occur when a device is powered on to bring that specific device into operation. The fact that the configuration is device dependent implies that different devices would include different boot processes even if this distinction isn’t spell out. Further, being able to apply different boot processes to different devices is a common element of network provisioning methods that perform automatic provisioning of any device connected to the network. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, P1 and A1 disclose the limitations of Claim 1.
P1 further discloses the below limitation:	wherein the network interface uses a wired Ethernet connection to communicate with the physical port of the network switch (P1 Col 9 lines 32-37 one embodiment of the CPE 150 is a router that includes an Ethernet interface).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned computing device with usage of an Ethernet-based network interface as disclosed in P1. Usage of Ethernet as a medium of communication is widely adopted in the art, and usage of Ethernet does not significantly contribute to the novelty of the invention. As seen in P1, using the instant methods at an Ethernet-based device is known in the art. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, P1 and A1 disclose the limitations of Claim 1.
P1 does not disclose the below limitation:	wherein each of the different initialization protocols is associated with a different physical location of the computing device.
A1 does disclose the below limitation:	wherein each of the different initialization protocols is associated with a different physical location of the computing device (A1 Par 30 discloses the encoding of physical location 202 and device configurations; Fig 2 where different physical locations 206 map to different MAC addresses 208).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned computing device with encoding physical location and device configurations as disclosed in A1. One of the advantages of knowing the physical location of a device is to predict its usage and prepare configuration parameters accordingly. See also discussion of Claim 3 above in which configurations based on device characteristics are discussed. Physical location is often related to the usage of a device, so it can be efficient to plan configuration around physical location. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, P1 and A1 disclose the limitations of Claim 1.
P1 does not disclose the below limitation:	wherein the processor is further configured to identify the physical location of the computing device based on the network address used to connect with the network switch.
A1 does disclose the below limitation:	wherein the processor is further configured to identify the physical location of the computing device based on the network address used to connect with the network switch (A1 Par 29 discusses usage of physical location - MAC address encoding to determining location of a network device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned computing device with identifying physical location based on a network address as disclosed in A1. When a network address is tied to a physical location, a network is able to predict physical location of that device when it reconnects. As disclosed in A1, the network address can be encoded according to a physical location to make this process even easier. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, P1 discloses the below limitation:	an Ethernet switch comprising a plurality of physical ports (P1 Col 9 lines 32-37 one embodiment of the CPE 150 is a router that includes an Ethernet interface),	a plurality of computing devices, each computing device of the plurality of computing devices comprising a network interface configured to communicate with one port of the plurality of physical ports (Fig 5 device families 503 and CPEs 150);	a memory configured to store a plurality of different initialization protocols each associated with a corresponding network address of a stored plurality of network addresses (Fig 4 memory 404; Fig 2 block 230 ZTP server stores the COS template and identifying information associated with the CPE); and	a processor configured to attempt to connect to the Ethernet switch via the network interface using a network address from the stored plurality of network addresses (Fig 4 processor(s) 403; Fig 2 block 240 ZTP server receives from the CPE a provisioning request signal including the identity of the CPE);	in response to connecting with the Ethernet switch using the network address, identify a corresponding initialization protocol associated with the network address (Fig 2 block 250 based at least on the received CPE identity information matching a stored job assignment, the ZTP server transmits towards the respective CPE configuration service information); and	execute the corresponding initialization protocol (Col 13 lines 4-33 discloses methods to apply a "golden configuration template" to a specific CPE).
P1 does not disclose the below limitation:	wherein the Ethernet switch is configured such that each port of the plurality of physical ports is associated with a single network address; and
A1 does disclose the below limitation:	wherein the Ethernet switch is configured such that each port of the plurality of physical ports is associated with a single network address (A1 Par 30 discloses the encoding of physical location 202 and device configurations (see also Fig 3 block 306)); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the method of automatically configuring a device physically connected to a network as disclosed in P1 with the further step of relating specific MAC addresses and device configurations as disclosed in A1. A1 is directed to the relationship between physical location and MAC address, but it also discloses configuring devices connected to the network. Combining the automatic provisioning (via ZTP) of P1 with the encoding of MAC addresses to device configurations of A1 recreates the instant invention where a device is plugged in and automatically configured based on MAC address. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim. See also the discussion of Claim 1 relating to the limitation “initialization protocols each associated with a corresponding network address” and whether this limitation is sufficiently mapped to P1 as above or whether A1 needs to be used to capture the instant claim language.
Regarding Claim 11, P1 and A1 disclose the limitations of Claim 10.
P1 further discloses the below limitation:	wherein the plurality of network addresses comprise MAC addresses (P1 Col 3 lines 56-60 ZTP server may determine device family of the CPE using one of a serial number and a MAC address received in the provisioning request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned Ethernet network with usage of a MAC addresses in place of the aforementioned network address as disclosed in P1. MAC address are widely adopted as identifier of devices connected to networks, and their inclusion here does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, P1 and A1 disclose the limitations of Claim 10.
P1 further discloses the below limitation:	wherein each of the different initialization protocols includes a different boot process for the computing device (P1 Col 13 lines 4-33 discloses methods to apply a "golden configuration template" to a specific CPE upon being plugged in and powered on (actual process depends on the specific CPE e.g. computing device)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned Ethernet network with applying different boot processes via initialization depending on the associated device, as disclosed in P1. P1 doesn’t explicitly disclose that there are different boot processes. Instead, P1 is directed to a series of flexible steps that occur when a device is powered on to bring that specific device into operation. The fact that the configuration is device dependent implies that different devices would include different boot processes. Further, being able to apply different boot processes to different devices is a necessary element of a proper ZTP methods that perform automatic provisioning of any device connected to the network. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, P1 and A1 disclose the limitations of Claim 10.
P1 further discloses the below limitation:	wherein the network interface uses a wired Ethernet connection to communicate with the one port of the plurality of physical ports (P1 Col 9 lines 32-37 one embodiment of the CPE 150 is a router that includes an Ethernet interface).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned Ethernet network with usage of an Ethernet-based network interface as disclosed in P1. Usage of Ethernet as a medium of communication is widely adopted in the art, and usage of Ethernet does not significantly contribute to the novelty of the invention. As seen in P1, using the instant methods at an Ethernet-based device is known in the art. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, P1 and A1 disclose the limitations of Claim 10.
P1 does not disclose the below limitation:	wherein each of the computing devices is at a different physical location and	each of the different initialization protocols of a corresponding computing device is associated with a location of the corresponding computing device.
A1 does disclose the below limitation:	wherein each of the computing devices is at a different physical location (A1 Fig 2 wherein physical locations 206 are each different) and	each of the different initialization protocols of a corresponding computing device is associated with a location of the corresponding computing device (Par 30 discloses the encoding of physical location 202 and device configurations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned Ethernet network with encoding physical location and device configurations as disclosed in A1. One of the advantages of knowing the physical location of a device is to predict its usage and prepare configuration parameters accordingly. See also discussion of Claim 3 above in which configurations based on device characteristics are discussed. Physical location is often related to the usage of a device, so it can be efficient to plan configuration around physical location. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, P1 and A1 disclose the limitations of Claim 15.
P1 does not disclose the below limitation:	wherein the memory is configured to store a look-up table that matches each of the different physical locations with its corresponding network address.
A1 does disclose the below limitation:	wherein the memory is configured to store a look-up table that matches each of the different physical locations with its corresponding network address (A1 Fig 2 wherein a table mapping network address to physical location is disclosed; see also Par 22 wherein the development and maintenance of an asset catalog 114 is disclosed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned Ethernet network with the creation and maintenance of a lookup table for previously connected devices and their information as disclosed in A1. Devices connected to the network have their network address associated with a physical location, as discussed above and disclosed in A1. Taking that association and storing the information in a lookup table for future use makes subsequent connections more efficient because the network address to physical location encoding will not need to be redone. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, P1 and A1 disclose the limitations of Claim 10.
P1 further discloses the below limitation:	wherein each of the plurality of computing devices has the same hardware configuration (P1 Col 2 lines 35-38 discloses that CPEs belonging to the same device family are configurable using a shared device profile, implying they have the same hardware configuration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned Ethernet network with having computing devices with the same hardware configuration connect to the network as disclosed in A1. A1 discloses device families that have the same or similar hardware configurations. It is common for many such devices to connect to the same network, and so the instant invention should account for this possibility. By associating network address to physical location, the instant methods are able to keep devices with the same hardware separate any prevent errors caused by confusing similar devices during provisioning. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, P1 discloses the below limitation:	one or more non-transitory machine-readable mediums (P1 Fig 4 memory 404) encoding instructions that when executed by one or more processors (Fig 4 processor(s) 403) cause a process to be carried out for	attempting to connect to a network switch via a network interface of the computing device using a network address from a stored plurality of network addresses (Fig 2 block 240 ZTP server receives from the CPE a provisioning request signal including the identity of the CPE),	wherein each of the stored plurality of network addresses is associated with a different initialization protocol (Fig 2 block 230 ZTP server stores the COS template and identifying information associated with the CPE);	in response to connecting with the network switch using the network address, identifying a corresponding initialization protocol associated with the network address (Fig 2 block 250 based at least on the received CPE identity information matching a stored job assignment, the ZTP server transmits towards the respective CPE configuration service information); and	executing the corresponding initialization protocol to configure the computing device (Col 13 lines 4-33 discloses methods to apply a "golden configuration template" to a specific CPE).
P1 does not disclose the below limitation:	initializing a computing device based on its physical location, 
A1 does disclose the below limitation:	initializing a computing device based on its physical location (A1 Par 30 discloses the encoding of physical location 202 and device configurations), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the method of automatically configuring a device physically connected to a network as disclosed in P1 with the further step of relating specific MAC addresses and device configurations as disclosed in A1. A1 is directed to the relationship between physical location and MAC address, but it also discloses configuring devices connected to the network. Combining the automatic provisioning (via ZTP) of P1 with the encoding of MAC addresses to device configurations of A1 recreates the instant invention where a device is plugged in and automatically configured based on MAC address. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim. See also the discussion of Claim 1 relating to the limitation “initialization protocols each associated with a corresponding network address” and whether this limitation is sufficiently mapped to P1 as above or whether A1 needs to be used to capture the instant claim language.
Regarding Claim 20, P1 and A1 disclose the limitations of Claim 18.
P1 does not disclose the below limitation:	wherein the process further comprises identifying the physical location of the computing device based on the network address used to connect with the network switch.
A1 does disclose the below limitation:	wherein the process further comprises identifying the physical location of the computing device based on the network address used to connect with the network switch (A1 See Fig 3 wherein associating MAC addresses to physical location is disclosed (see also Fig 2)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1 and A1, to combine the aforementioned computer program product with identifying the physical location of a device based on its network address, as disclosed in A1. A1 discloses a method of encoding physical location to a MAC address (i.e. network address). By using this method of encoding, knowing the MAC address of a connected device is equivalent to knowing the physical location. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Claims 5-6, 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of A1 and further in view of Periyaeluvan (US 20200213273 A1), hereafter P2.
Regarding Claim 5, P1 and A1 the limitations of Claim #.
P1 and A1 do not disclose the below limitation:	wherein the processor is further configured to continue to attempt to connect to the network switch using a different network address from the stored plurality of network addresses until connection is made to the network switch with the different network address.
P2 does disclose the below limitation:	wherein the processor is further configured to continue to attempt to connect to the network switch using a different network address from the stored plurality of network addresses until connection is made to the network switch with the different network address (P2 Par 40 server 104 tries addresses stored in database 122 to establish a connection (see also Fig 1 connection 132 and Par 21)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1, A1 and P2, to combine the aforementioned computing device with attempting to establish a connection until success using stored network addresses as disclosed in P2. Automatically attempting to connect to the network upon failure is a common way to handle connection failures in the art. Leveraging addresses that are accessible to the device via storage is more efficient because the stored addresses have already been encoded with physical location per A1. Using stored network addresses allows the device to reuse work already done. Therefore, it would have been obvious to combine P1, A1 and P2 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, P1, A1 and P2 disclose the limitations of Claim 5.
P1 does not disclose the below limitation:	wherein the plurality of network addresses is stored in the memory of the computing device before connection is made between the network interface and the network switch.
A1 does disclose the below limitation:	wherein the plurality of network addresses is stored in the memory of the computing device before connection is made between the network interface and the network switch (A1 Par 22 discloses the development and maintenance of an asset catalog 114 that stores MAC addresses and physical locations of devices 104 (see also Fig. 1)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1, A1 and P2, to combine the aforementioned computing device with storing the network address associated with physical location in memory as disclosed A1. Storing the encoded network addresses in memory allows the device to use previously encoded addresses when a device connects to the network after the first time. Storing addresses in memory is therefore more efficient because it reduces repeated calculations. Therefore, it would have been obvious to combine P1, A1 and P2 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, P1, A1 and P2 disclose the limitations of Claim 6.
P1 does not disclose the below limitation:	wherein the memory is configured to store a look-up table that matches each of the physical locations with its corresponding network address.
A1 does disclose the below limitation:	wherein the memory is configured to store a look-up table that matches each of the physical locations with its corresponding network address (A1 See Fig 1-2 for example look-up tables storing physical location and network addresses; see also Par 22 wherein the development and maintenance of an asset catalog 114 is disclosed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1, A1 and P2, to combine the aforementioned computing device with the creation and maintenance of a lookup table for previously connected devices and their information as disclosed in A1. Devices connected to the network have their network address associated with a physical location, as discussed above and disclosed in A1. Taking that association and storing the information in a lookup table for future use makes subsequent connections more efficient because the network address to physical location encoding will not need to be redone. Therefore, it would have been obvious to combine P1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, P1 and A1 the limitations of Claim #.
P1 and A1 do not disclose the below limitation:	wherein the processor is further configured to continue to attempt to connect to the Ethernet switch using a different network address from the stored plurality of network addresses until connection is made to the Ethernet switch with the different network address.
P2 does disclose the below limitation:	wherein the processor is further configured to continue to attempt to connect to the Ethernet switch using a different network address from the stored plurality of network addresses until connection is made to the Ethernet switch with the different network address (P2 Par 40 server 104 tries addresses stored in database 122 to establish a connection (see also Fig 1 connection 132 and Par 21)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1, A1 and P2, to combine the aforementioned Ethernet network with attempting to establish a connection until success using stored network addresses as disclosed in P2. Automatically attempting to connect to the network upon failure is a common way to handle connection failures in the art. Leveraging addresses that are accessible to the device via storage is more efficient because the stored addresses have already been encoded with physical location per A1. Using stored network addresses allows the device to reuse work already done. Therefore, it would have been obvious to combine P1, A1 and P2 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, P1 and A1 the limitations of Claim #.
P1 and A1 do not disclose the below limitation:	wherein the process further comprises continuing to attempt to connect to the network switch using a different network address from the stored plurality of network addresses until connection is made to the network switch with the different network address.
P2 does disclose the below limitation:	wherein the process further comprises continuing to attempt to connect to the network switch using a different network address from the stored plurality of network addresses until connection is made to the network switch with the different network address (P2 Par 40 server 104 tries addresses stored in database 122 to establish a connection (see also Fig 1 connection 132 and Par 21)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of P1, A1 and P2, to combine the aforementioned computer program product with attempting to establish a connection until success using stored network addresses as disclosed in P2. Automatically attempting to connect to the network upon failure is a common way to handle connection failures in the art. Leveraging addresses that are accessible to the device via storage is more efficient because the stored addresses have already been encoded with physical location per A1. Using stored network addresses allows the device to reuse work already done. Therefore, it would have been obvious to combine P1, A1 and P2 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412